Citation Nr: 1821203	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-14 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to an initial compensable rating for left knee scar.

2. Entitlement to a rating in excess of 10 percent for degenerative joint disease, left knee, status post arthrotomy and synovectomy.

3. Entitlement to a rating in excess of 10 percent for left knee instability.


REPRESENTATION

Appellant represented by:	Robert K. Gruber, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel


INTRODUCTION

The Veteran had active naval service from December 1974 to November 1976.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.    

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in February 2018 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file. 

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been raised at the February 2018 videoconference hearing, at which time the Veteran testified that he had been unable to work due to his service-connected disabilities.  In light of the fact that the Veteran is service-connected for a number of disabilities in addition to the left knee disability currently on appeal, the Board does not find it appropriate to take jurisdiction of the claim for a TDIU under Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the issue of entitlement to a TDIU is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.

The issues of entitlement to ratings in excess of 10 percent for left knee degenerative joint disease and instability are REMANDED to the AOJ.




FINDING OF FACT

At his February 2018 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran testified that he wanted to withdraw his appeal of the issue of entitlement to an initial compensable rating for left knee scar.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met with respect to the issue of entitlement to an initial compensable rating for left knee scar.  38 U.S.C. §§ 7105(a), 7108 (2012); 38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  The Veteran or the Veteran's authorized representative may withdraw an appeal.  Id. 

At his February 2018 videoconference hearing, the Veteran withdrew his appeal on the issue of entitlement to an initial compensable rating for left knee scar.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of that issue, and the issue is dismissed.


ORDER

The appeal of the issue of entitlement to an initial compensable rating for left knee scar is dismissed.

REMAND

The Board finds that additional development is required before the remaining issues on appeal are decided.  

A review of the record shows that the Veteran was last afforded a VA examination of his left knee in August 2017.  The examiner was unable to render an opinion regarding functional impairment during flare-ups and after repetitive use over time because the Veteran was not examined under those conditions.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) recently held that in order for an examination to comply with 38 C.F.R. § 4.40, the examiner must express an opinion regarding functional impairment and the examiner's determination in that regard should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.  Sharp v. Shulkin, 29 Vet. App. 26 (2017).  Further, the Court in Sharp noted that an examiner may not decline to provide an opinion on the basis of speculation unless the examiner has considered all procurable and assembled data and offered a basis for that conclusion, and it must be apparent that the inability to provide an opinion without speculation reflects the limitation of knowledge in the medical community at large, as opposed to a limitation of the individual.  

Therefore, the Board finds that the August 2017 VA examination report is not in strict compliance with the Court's decision in Sharp, and as such, is not adequate for adjudication purposes.  Accordingly, on remand, the Veteran should be provided a new VA examination to determine the current level of severity of all impairment resulting from his left knee disability.  

In addition, current treatment records should be identified and obtained before a decision is made with regard to the remaining issues on appeal.    

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.

2.  Then, schedule the Veteran for a VA examination to determine the current level of severity of all impairment resulting from his service-connected left knee disability.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies must be performed.  

The examiner should provide all information required for rating purposes, to specifically include range of motion in active motion, passive motion, weight bearing, and non-weight bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examiner must report whether there is a lack of normal endurance or functional loss due to pain and pain on use, including that experienced during flare ups; whether there is weakened movement, excess fatigability, incoordination; and the effects of the service-connected disability on the Veteran's ordinary activity, including his ability to work.

The examiner should also ask the Veteran to identify the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment resulting from flare-ups.  The examiner should identify the extent of the Veteran's functional loss during flare-ups and offer range of motion estimates based on that information.

If the examiner cannot provide any of the requested findings without resorting to speculation, the examiner must state why that is so and provide a detailed rationale as to the reason why the requested findings could not be provided.

3.  Confirm that the VA examination report comports with this remand, and undertake any other development determined to be warranted. 

4.  Then, readjudicate the remaining claims on appeal.  If a decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


